Title: From Thomas Jefferson to Thomas Appleton, 10 July 1823
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Mo
July 10. 23.
The Draco arrived at N. Y about the 10th of June & by her came your two favors of Apr. 2. and the Capitals of our columns. these last are now on their passage to Richmd there has been some dissatisfn at the delay of the capitals which were expected to have been here a 12 month sooner. the  buildings for which they were destined have been that long finished, and their columning gaping for  these capitals. we should have called 4. or 5  months ago for those for our Rotunda,  described in mine of Apr. 16. 21. for which we shall be ready in 3. months from this time, but the visitors thought it their duty to see and approve of the 1st commission before they authorised the 2d as public trusts  make caution incumbent, while in private transactions we are free to act on confidence. as soon as the capitals are recieved here and opened, I shall be authorised to write to you for  those stated in my lre of apr. 16 21. as to be wanting for the Rotunda  with a part only of the  mezzo. capitals; and at the same time I shall remit you thro’ your London correspdt mr Saml Williams one half the cost, the other half to be pd  on their being finished and shipped.I note what you say as to your superintendence of the statue for N.C. you have not been well used. I will make it my own affair to write immediately to A. S. Gabrial Holmes, and I have no doubt they will properly correct what has been deficient in their attentions to your services.On observing the coincidence of our birthdays I congratulate you on your attainment of  your 3. score years  on the same day which filled up my 4 score, when  however the psalmist tells us that ‘their strength are  but labour and sorrow’. yet my health is so sound that I count on seeing the completion of my university when I shall be ready to ‘go hence & be no more seen’ singing with old Simeon ‘nune demittas Domine’. accept my salutns of constant frdshp & respect.Th: J.